Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
2.	Applicant’s election with traverse of Group I (claims 1-16, drawn to a method of treating or reducing the severity of an allergic reaction, the method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising an interleukin-4 receptor (IL-4R) antagonist to a subject in need thereof) in the response filed on 5/3/2022, is acknowledged. Applicant argues that with respect to the patient population of both Groups identified by the Examiner, both patient populations share the common condition of an allergic reaction, and both Groups identified by the Examiner share the same classification, i.e., A61K 39/395. Applicants’ arguments have been considered but are non-persuasive because contrary to Applicant’s arguments, a search for “a method of treating or reducing the severity of an allergic reaction, the method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising an interleukin-4 receptor (IL-4R) antagonist to a subject in need thereof”, would not necessarily reveal art with respect to “a method of preventing an allergic reaction, the method comprising administering a therapeutically effective amount of a pharmaceutical composition comprising an interleukin-4 receptor (IL-4R) antagonist to a subject in need thereof”. 
	The test for propriety of restriction is not whether the inventions are related but rather whether they are distinct and whether it would impose a burden on the Examiner to search and examine multiple inventions in a single invention. The claimed methods are independent and distinct, each from the other, requiring separate searches, which would be unduly burdensome. Furthermore, separate search terms would be required for searching the literature, eg. a search of the literature for a method of treatment of an autoimmune bullous disease would not necessarily reveal art for an association of the method with a kit or with the polypeptide to be administered.
The Groups as delineated in the restriction requirement of 2/3/2022 are patentably distinct one from the other such that each invention could, by itself, in principle, support its own separate patent (as shown by the arguments put forth in the written restriction requirement).  
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1-16 will be examined only with respect to the limitation “treating or reducing the severity of an allergic reaction”.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/19/2022, 4/5/2022, 1/13/2022, 12/14/2021, 9/18/2021, 9/3/2021, 8/6/2021, 7/9/2021, 6/16/2021, 4/27/2021, 4/6/2021, 2/24/2021, 1/22/2021, 12/9/2020, 11/25/2020, 11/17/2020, 10/23/2020, 10/18/2020, 10/12/2020, 9/21/2020, 8/22/2020, and 6/9/2020, are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Marina I. Heusch on 5/9/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 2, 7-9 without prejudice.

Claim 1. (Currently amended) A method for treating or reducing the severity of an allergic reaction in a subject having an allergy to a peanut allergen, the method comprising administering to the subject a therapeutically effective amount of an interleukin-4 receptor (IL-4R) antagonist that is an antibody or an antigen-binding fragment thereof that binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises three HCDRs (HCDR1, HCDR2 and HCDR3) and three LCDRs (LCDR1, LCDR2 and LCDR3), wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO:3, the HCDR2 comprises the amino acid sequence of SEQ ID NO:4, the HCDR3 comprises the amino acid sequence of SEQ ID NO:5, the LCDR1 comprises the amino acid sequence of SEQ ID NO:6, the LCDR2 comprises the amino acid sequence of SEQ ID NO:7, and the LCDR3 comprises the amino acid sequence of SEQ ID NO:8, wherein the method comprises administering the IL- 4R antagonist to the subject once every week or once every two weeks, and wherein the IL-4R antagonist is administered in an amount from 0.05 mg to 600 mg.

Claim 10. (Currently Amended) The method of claim 1, wherein 300 mg of the IL-4R antagonist is administered.

6.	Claims 1, 3-6, and 10-16 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating or reducing the severity of an allergic reaction in a subject having an allergy to a peanut allergen, the method comprising administering to the subject a therapeutically effective amount of an interleukin-4 receptor (IL-4R) antagonist that is an antibody or an antigen-binding fragment thereof that binds IL-4R, wherein the antibody or antigen-binding fragment thereof comprises three HCDRs (HCDR1, HCDR2 and HCDR3) and three LCDRs (LCDR1, LCDR2 and LCDR3), wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO:3, the HCDR2 comprises the amino acid sequence of SEQ ID NO:4, the HCDR3 comprises the amino acid sequence of SEQ ID NO:5, the LCDR1 comprises the amino acid sequence of SEQ ID NO:6, the LCDR2 comprises the amino acid sequence of SEQ ID NO:7, and the LCDR3 comprises the amino acid sequence of SEQ ID NO:8, wherein the method comprises administering the IL- 4R antagonist to the subject once every week or once every two weeks, and wherein the IL-4R antagonist is administered in an amount from 0.05 mg to 600 mg.
The method as recited in the claims is free of the prior art by virtue of its method steps. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method is an alternative method for treating or reducing the severity of an allergic reaction in a subject having an allergy to a peanut allergen.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646